STONE, J.
The Circuit Court erred in admitting in evidence the indorsement of credit on the account. It was not shown that such indorsement was true, either- as to the amount of money paid, or the time of payment. A partial payment made on a debt is treated as a recognition of its correctness, to the extent then claimed; and if made before the bar of the statute is complete, it wipes out all previously accrued time, and such payment fixes a new date from which the statute begins to run. A mere indorsement, however, made by the holder of the paper, without proof of payment actually made, and at a time before the bar is complete, is not evidence of payment.—See Knight v. Clements, 45 Ala. 89.
2. Evidence, in a civil cause, must be sufficient to satisfy the minds of the jury. Preponderance, unless it produce that result, is not enough. The charge asked, however, was rightly refused, because it was calculated to mislead. 1 Brick. Dig. 871-2, §§ 964h-5.
3. There is no question of alien enemy between Acklen and Hickman, so for as we are informed by this record. To bring a case within that rule, the parties contracting must be, at the time, under the dominion of different and opposing flags.
Reversed and remanded.